NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 31, 2022 *
                                   Decided June 3, 2022

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 21-3117

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 07-cr-0351-2
DAVID VANCE,
     Defendant-Appellant.                        Joan B. Gottschall,
                                                 Judge.

                                        ORDER

       David Vance, a federal inmate, appeals the denial of his motion seeking
compassionate release based on, among other things, the First Step Act’s amendment to
18 U.S.C. § 924(c). See 18 U.S.C. § 3582(c)(1)(A)(i). But because the district court did not



       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3117                                                                           Page 2

abuse its discretion in concluding that he had not presented an extraordinary and
compelling reason for release, we affirm.

       Vance and two accomplices robbed two banks in 2007. During one of the
robberies, Vance shot and killed a bank teller. Unlike his two co-defendants who each
pleaded guilty and received a 20-year prison sentence, Vance stood trial. A jury
convicted him of three counts of bank robbery, 18 U.S.C. § 2113(a), (d); bank robbery
resulting in a killing, 18 U.S.C. § 2113(a), (e) (life sentence); and two firearms charges
under 18 U.S.C. § 924(c) (then a 25-year statutory minimum sentence). He was
sentenced to life plus 384 months in prison. We affirmed. See United States v. Vance,
764 F.3d 667 (7th Cir. 2014).

        In 2021, Vance moved for compassionate release under § 3582. He argued that
release was justified because (1) he would have received a more lenient sentence today
because § 403 of the First Step Act removed the 25-year minimum sentence for multiple
§ 924(c) violations committed by an offender not previously convicted under § 924(c);
(2) § 2113(e) is unconstitutionally vague; (3) the testimony of his co-defendants at trial
was not credible and should not have been admitted; (4) his co-defendants received
much shorter sentences than he did; and (5) he has undertaken extensive rehabilitative
efforts in prison.

       The district court denied the motion. The court determined that changes to
sentencing law, including the First Step Act’s change to § 924(c), did not justify release
under United States v. Thacker, 4 F.4th 569, 576 (7th Cir. 2021). With regard to Vance’s
arguments about § 2113(e) and his co-defendants’ testimony, the court explained that
both arguments had been rejected on direct appeal, see Vance, 764 F.3d at 674–76, and
that these rulings were law of the case. As for Vance’s rehabilitation efforts, the court
found these commendable but insufficient to justify compassionate release.

        On appeal, Vance faults the district court for not addressing three considerations.
First, he argues that the court did not account for the far more lenient sentences of his
co-defendants. But courts need not address arguments such as this that are “too weak to
require discussion.” United States v. Joiner, 988 F.3d 993, 995 (7th Cir. 2021). A sentencing
disparity is not impermissible when it is created because some defendants cooperated
with the government or pleaded guilty while another defendant did not. See, e.g., United
States v. Solomon, 892 F.3d 273, 279 (7th Cir. 2018); United States v. Orlando, 819 F.3d 1016,
1026 (7th Cir. 2016).
No. 21-3117                                                                            Page 3

       Second, Vance asserts for the first time that the court did not consider his
prison’s management of COVID-19 and the mental stress created by the pandemic. But
he forfeited this argument by not raising it in the district court. See United States v.
Martin, 21 F.4th 944, 945 (7th Cir. 2021).

       Third, Vance says that the court failed to apply the sentencing factors set forth in
28 U.S.C. § 3553(a). But a district court need consider the § 3553(a) factors only if it first
determines that the movant has presented an extraordinary and compelling reason for
release, see United States v. Ugbah, 4 F.4th 595, 597 (7th Cir. 2021), and the court here
found no such reason.

                                                                                  AFFIRMED